DETAILED ACTION

Election/Restrictions
Claims 3-5 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
It should be noted that claim 1 has been amended. Due to new grounds of rejection, this Office action has been made Non-Final. Any appearance of piecemeal prosecution is unintentional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A magnetic levitation control device for detecting excitation current supplied from an excitation amplifier to an electromagnet configured to magnetically levitate a support target body to perform PWM control the excitation amplifier based on a current setting signal based on levitation position deviation information on a support target body levitation position with respect to a target levitation position and an excitation current detection signal” in lines 1-6. This limitation is indefinite for multiple reasons.
First, in lines 1-2, it is recited that the “magnetic levitation control device” is “for detecting excitation current supplied from an excitation amplifier to an electromagnet”. Then later, in line 6, “an excitation current detection signal” is defined. Thus, it is unclear if the “excitation current detection signal” is the same signal as the one detected from the “excitation amplifier to an electromagnet” by the magnetic levitation control device, or a different signal. Furthermore, the recitation of “an electromagnet configured to magnetically levitate a support target body to perform PWM control the excitation amplifier based on a current setting signal based on levitation position deviation information on a support target body levitation position with respect to a target levitation position and an excitation current detection signal” lacks proper punctuation and general clarity, particularly the underlined portion. The limitation seems to contain a typographical and/or grammatical error(s). Therefore, claim 1 is indefinite.

Allowable Subject Matter
Claims 1, 2, 6, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746